EXHIBIT 10.3

AMENDMENT NO. 3

TO

EMPLOYMENT LETTER AGREEMENT

This Amendment No. 3 is made effective as of January 1, 2009, and modifies and
amends the Employment Letter Agreement dated October 6, 2005, and previously
amended Amendment No. 1 dated as of January 28, 2007 and by Amendment dated as
of December 21, 2007 (collectively, the “Agreement”), between NewPage
Corporation (“Company”) and Douglas K. Cooper (“Executive”). Terms defined in
the Agreement have the same meaning when used in this Amendment unless otherwise
indicated. For good and valuable consideration, the receipt and sufficiency of
which is acknowledged, Company and Executive agree as follows:

 

1. Section 10 of the Agreement is amended in its entirety to read as follows:

 

  1. Termination: The Company may terminate Executive’s employment hereunder for
any reason and at any time without prior notice. Upon a termination of the
Executive’s employment without Cause (as defined below) or by Executive with
Good Reason (as defined below), and subject to the Executive’s compliance with
Sections 6, 7 and 8 of this Agreement and subject to the execution by the
Executive, without revocation, of a valid employment release substantially in
the form attached hereto as Exhibit A or in other form acceptable to the Company
(the “Release”), the Executive shall receive from the Company (which shall be in
lieu of any payments or benefits to which the Executive may be entitled under
any Company severance plan (the “Severance Plan”)):

 

  I. any unpaid Base Salary through the date of termination;

 

  II. a pro rata bonus for the year of termination, calculated as the product of
(x) “Severance Bonus Amount” (as defined below) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination and the denominator of which is 365, payable at the time
that bonuses are paid after the Executive’s termination date, to similarly
situated executives;

 

  III. any accrued but unused vacation pay;

 

  IV.

an amount equal to two (2) times Base Salary minus an amount equal to the
original purchase price paid for the Paper Class A Common Percentage Interests
pursuant to the terms of the Executive Purchase Agreement between the Executive
and Maple Timber Acquisition LLC (“MTA”), dated as of November 1, 2005 (the
“EPA”); provided that if such termination without Cause or with Good Reason is
within 12 months following the acquisition by NewPage Holding Corporation or its
subsidiaries of the stock or assets of a business enterprise of at least
substantially the same revenues and total assets as NewPage Holding Corporation
and its subsidiaries on a consolidated basis (for the avoidance of doubt, such a
business enterprise shall include one of



--------------------------------------------------------------------------------

 

the four (4) leading coated paper companies other than the Company), the amount
shall be equal to three (3) times Base Salary minus an amount equal to the
original purchase price paid for the Paper Class A Common Percentage Interests
pursuant to the terms of the EPA; provided, further that, if at the time of a
termination of employment without Cause or with Good Reason, the aggregate “fair
market value” of the shares of common stock, par value $.01 per share, of
NewPage Group Inc. (the “Exchange Shares”) issued as a distribution in respect
of the Executive’s Paper Class A Common Percentage Interests in MTA being
repurchased from the Executive is less than the aggregate original purchase
price paid by the Executive for such Paper Class A Common Percentage Interests,
the Executive shall receive an additional cash payment equal to the difference
between (i) the aggregate original purchase price paid for such Paper Class A
Common Percentage Interests by the Executive and (ii) the aggregate “fair market
value” of such Exchange Shares at the time of the termination without Cause or
with Good Reason;

 

  V. continued receipt of welfare benefits for twenty-four (24) months after the
Executive’s date of termination; provided, however, if the Executive becomes
reemployed with another employer and is eligible to receive welfare benefits
under another employer-provided plan, the welfare benefits described in this
Section 10(V) shall be secondary to those provided under such other plan;

 

  VI. outplacement services substantially similar to those provided pursuant to
the terms of the Severance Plan; and

 

  VII. accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

Upon a termination without Cause or with Good Reason, the payment in I above
shall be made within 10 business days after the date of termination (unless an
earlier date is prescribed by law).

Upon a termination without Cause or with Good Reason, the payments in items
II-IV above shall be made in a lump sum only after the Executive has executed
and delivered to the Company the Release within the period stated below and
after any applicable revocation period in the Release has expired. Within
forty-five (45) days after the date of termination (the “Delivery Deadline”),
the Executive shall deliver to the Company either an executed Release or a
notice stating that the Executive has a good faith, bona fide dispute regarding
his employment or the termination of his employment with the Company (“Dispute
Notice”). If the Executive delivers an executed Release by the Delivery
Deadline, the Company shall make the payments set forth in items III and IV
above on the first business day that is sixty (60) days after the date of
termination (provided that, as permitted by Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”),



--------------------------------------------------------------------------------

the Company may, in its sole discretion, make such payments on any date that is
no more than thirty (30) days prior to such date), and the Company shall make
the payment set forth in II above at the time that bonuses are paid to similarly
situated employees (on or before March 15 of the year following the year in
which the relevant services required for payment have been performed). If the
Executive delivers a Dispute Notice by the Delivery Deadline, the Company shall,
as permitted by Section 409A of the Code, make the payments set forth in items
II-IV above within thirty (30) days after the date that the dispute is resolved,
an executed Release is delivered and the Release becomes effective and
irrevocable in accordance with its terms (the “Resolution Date”), but in no
event later than the end of the calendar year in which the Resolution Date
occurs (except with respect to item II above, not sooner than the time that
bonuses are paid to similarly situated employees). If the Executive fails to
deliver either an executed Release or a Dispute Notice by the Delivery Deadline,
the Executive will be deemed to have waived the payments set forth in items
II-IV above and the Company will have no further obligation to make those
payments.

If the Executive’s employment terminates as a result of the Executive’s death or
if the Company terminated the Executive’s employment on account of the
Executive’s Disability (as defined below), the Executive, or the Executive’s
legal representatives (as appropriate), shall be entitled to receive items I,
II, III, and VII listed above and if the Executive’s employment terminates with
Cause or as a result of a resignation by the Executive without Good Reason, the
Executive shall only be entitled to receive items I, III and VII. The payment
set forth in I and III shall be paid in a lump sum within 10 business days after
termination (unless an earlier date is prescribed by law) and with respect to II
at such time that annual bonuses are paid after the Executive’s termination date
to similarly situated employees.

The obligations of the Company to Executive which arise upon the termination of
his employment pursuant to this Section 10 shall not be subject to mitigation or
offset.

For the purposes of this Agreement, “Cause” means (i) commission of a felony by
the Executive, (ii) acts of dishonesty by the Executive resulting or intending
to result in personal gain or enrichment at the expense of the Company or its
subsidiaries or affiliates, (iii) the Executive’s material breach of any
provision of any policy of the Company, NewPage Holding or Maple Timber
Acquisition LLC (Paper Series or Timber Series), (iv) the Executive’s failure to
follow the lawful written directions of Executive’s supervisor, the Chief
Executive Officer and President of the Company or NewPage Holding, or the
Holding Board, the Board of Directors of the Company or the Board of Directors
of Maple Timber Acquisition LLC (Paper Series or Timber Series), (v) conduct by
the Executive in connection with Executive’s duties that is fraudulent, willful
and materially injurious to the Company or its subsidiaries or affiliates or
(vi) conduct by the Executive in connection with Executive’s duties that is
unlawful and materially injurious to the Company or its subsidiaries or
affiliates; provided that the Executive shall have ten (10) business days
following the Company’s written notice of its intention to terminate the
Executive’s employment to cure such Cause, if curable, as determined by the
Holding Board, in its sole discretion.



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Good Reason” means, without the consent of
the Executive, (i) a reduction by the Company in the Executive’s Base Salary or
in the percentage of Base Salary on which the Executive’s bonus is based; (ii) a
material reduction in the aggregate benefits provided to the Executive, except
for any across-the-board reduction(s) affecting all similarly situated
Executives on substantially the same proportional basis; (iii) relocation of the
Executive outside of fifty (50) miles from his office location set forth in
Section 2 hereof, or (iv) any failure by the Company to obtain the express
written assumption of the Company’s obligations to the Executive as described
herein by any successor or assign of the Company.

For the purposes of this Agreement, “Disability” means the determination by the
Company, in accordance with applicable law, based on information provided by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive that, as a result of a physical or mental injury or illness, the
Executive has been unable to perform the essential functions of the Executive’s
job with or without reasonable accommodation for a period of (i) ninety
(90) consecutive days or (ii) one-hundred eighty (180) days in any one-year
period.

For the purposes of this Agreement, “Severance Bonus Amount” shall mean, in the
event of a termination (i) prior to June 1st of any calendar year, the annual
performance-based bonus paid to the Executive for the calendar year prior to the
termination or (ii) on or after June 1st of any calendar year, the annual
performance-based bonus that would have been payable to the Executive for the
calendar year of the termination (determined as of the end of such calendar year
and payable when the Company pays its annual performance-based bonuses to
similarly situated employees).

 

2. Section 16 of the Agreement is amended in its entirety to read as follows:

 

  16 Waiver and Amendments: This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Company and the Executive or,
in the case of a waiver, by the party waiving compliance. No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. This Agreement may be
modified to the minimum extent necessary, as agreed upon by the Company and the
Executive, to comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.



--------------------------------------------------------------------------------

3. The following new Section 25 is added to the Agreement:

 

  25. Section 409A of the Code: This Agreement and all compensation derived
therefrom are intended to either be exempt from, or comply with, the
requirements of Section 409A of the Code. Accordingly, notwithstanding any other
provision of this Agreement, the provisions of this Agreement will be
interpreted consistent with the preceding sentence. By way of illustration, to
the extent required to comply with the requirements of Section 409A of the Code,
the words “termination of employment” or words or phrases to similar effect in
this Agreement shall mean the Executive’s “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, any payments provided under Section 5.2(c)-(d) upon
the separation from service of a “specified employee” (within the meaning of
Section 409A of the Code and the Company’s policy, if any, for identifying
specified employees), shall be paid no earlier than the first business day of
the seventh month after such specified employee’s separation from service,
together with interest from the date of separation from service to the date of
payment at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the date of separation from service. Further, to the extent that
any in-kind benefit or reimbursement provided under this Agreement constitutes
nonqualified deferred compensation, (x) the amount of any such in-kind benefit
or reimbursement to which the Executive may be entitled during a calendar year
will not affect the amount to be provided in any other calendar year, (y) any
such benefit or reimbursement shall not be subject to liquidation or exchange
for another benefit, and (z) any such reimbursement shall be paid no later than
the last day of the calendar year following the taxable year in which the
reimbursable expense, if any, was incurred.

 

4. Except as modified by this Amendment, the Agreement remains in full force and
effect.

 

Company:   Executive: NewPage Corporation   By:  

/s/ Mark A. Suwyn

 

/s/ Douglas K. Cooper

Title:   Chairman and Chief Executive Officer   Douglas K. Cooper